                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                 4:16-cr-00044-BLW-1

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  EDGAR JESUS AMADOR-CARRILLO,

         Defendant.



                                   INTRODUCTION

      Before the Court is Defendant’s Petition for Sentencing Reduction Pursuant to 18

U.S.C. § 3582(c)(2). Dkt. 94. Additionally, Defendant filed a motion seeking his

sentencing transcripts (Dkt. 90) and an accompanying Application to Proceed in District

Court Without Prepaying Fees or Costs (Dkt. 91). Finally, Defendant filed a Motion for

Status. Dkt. 99.

                                 LEGAL STANDARD

   1. Relief Under 18 U.S.C. § 3582

      “A federal court generally ‘may not modify a term of imprisonment once it has

been imposed.’” Dillon v. United States, 560 U.S. 817, 819 (2010). Thus, “a judgment

of conviction that includes a sentence of imprisonment constitutes a final judgment and

may not be modified by a district court except in limited circumstances.” Id. at 824

(internal modifications and citations omitted) (citing 18 U.S.C. § 3582(b)). Such


MEMORANDUM DECISION AND ORDER - 1
circumstances include where a sentence is corrected pursuant to Criminal Rule 35, upon

motion by the government pursuant to Rule 35, or where the sentence is appealed the

case is remanded to the district court for resentencing. See 18 U.S.C. § 3582(b); Fed. R.

Crim. P. 35. Alternatively, the Court may modify a sentence upon motion by the

Director of the Bureau of Prisons, or if otherwise expressly authorized by statute. §

3582(c)(1). Finally, the Court may modify a sentence where the defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.” § 3582(c)(2).

                                       ANALYSIS

   1. The Court Lacks Jurisdiction Under § 3582 to Reduce Defendant’s Sentence

       This Court sentenced Defendant to 135 months imprisonment for possession with

the intent to distribute methamphetamine. Dkt. 79. In arriving at this sentence, the Court

used the 2015 Sentencing Guidelines Manual (the “2015 Manual”). Dkt. 73. The 2015

Manual incorporated Amendment 782 to the Drug Quantity Table which reduced by two

the offense level for certain drug crimes.

       Defendant asks the Court to reduce his sentence on the basis of Amendment 782.

Dkt. 94. Because Defendant has already received the benefit of Amendment 782 during

his original sentencing, the Court lacks jurisdiction under 18 U.S.C. § 3582 to modify or

reduce Defendant’s sentence.

   2. Defendant’s Request for Sentencing Transcripts




MEMORANDUM DECISION AND ORDER - 2
   In addition to his request for a sentencing reduction under section 3582, Defendant

has also requested a copy of his sentencing transcripts. Dkt. 90. His request is

accompanied by an application to proceed in forma pauperis. Dkt. 91. Given the length

of time that has passed since Defendant filed his request for transcripts, the Court will

deny Defendant’s request and application. Defendant has leave of the Court to refile his

request along with an updated application to proceed in forma pauperis that reflects his

current financial situation.



                                         ORDER

       IT IS ORDERED:

       1.     Defendant’s Petition for Sentencing Reduction Pursuant to 18 U.S.C. §

              3582(c)(2) is DENIED.

       2.     Defendant’s Request for Transcripts (Dkt. 90) and Application to Proceed

              in District Court Without Prepaying Fees or Costs (Dkt. 91) are DENIED.

              Defendant is granted leave to refile his request along with an updated

              application to proceed in forma pauperis.

       3.     Defendant’s Motion for Status is GRANTED. The Clerk of the Court will

              mail a copy of the Court’s decision to Defendant.




MEMORANDUM DECISION AND ORDER - 3
                                    DATED: February 5, 2019


                                    _________________________
                                    B. Lynn Winmill
                                    U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
